Citation Nr: 0501780	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  95-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in August 
2002 at which time the Board determined that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for PTSD.  That same month, the Board 
directed additional development of the evidence.  In July 
2003, the was remanded to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002).  VA has issued final rules to implement the provisions 
of VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  In reviewing the record the Board is unable to find 
that the appellant has been furnished proper VCAA notice with 
regard to his claim of entitlement to service connection for 
PTSD.  The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  

There is evidence of record indicating that the veteran is in 
receipt of Social Security disability benefits.  No attempt 
has been made to obtain the medical evidence upon which the 
Social Security decision was based.  The Court has indicated 
that medical records upon which an award of Social Security 
Disability benefits has been predicated are relevant to VA 
claims for service connection and an increased rating.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The RO must 
attempt to obtain these records.  

Significantly, the Board notes the veteran's claimed in-
service stressors have not been verified and there is no 
indication in the veteran's personnel file which is 
indicative of participation in combat.  Reported stressors 
include treating wounded soldiers and witnessing dead bodies 
while stationed in the Philippines and also witnessing and/or 
participating in the treatment of women who were injured when 
the U.S. Embassy in Saigon was bombed.  The veteran's 
military occupational specialty while serving in the 
Philippines was Preventive Medicine Specialist.  He has 
alleged that, despite the fact that he had inadequate 
training, he was forced to treat wounded soldiers.  Some of 
the veteran's personnel records have been associated with the 
claims file.  These records do not indicate in any way the 
nature of the veteran's duties while stationed in the 
Philippines.  The Board finds the RO should obtain the 
veteran's complete personnel file (if possible) to determine 
the nature of the veteran's duties while he was stationed in 
the Philippines.  Appropriate action to attempt to verify the 
claimed stressors should then be undertaken. 

The veteran failed to report for VA examinations scheduled in 
January and February of 2003.  In February 2003, subsequent 
to the latest scheduled examination date, the veteran 
indicated that he missed the examinations due to a broken 
leg.  He seemed to indicate that he still desired another VA 
examination.  Under the circumstances, if a claimed stressor 
is verified, the veteran should be scheduled for another VA 
examination. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter.  
The letter should include notice to the 
veteran of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide, to include all 
pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should make another attempt to 
secure the veteran's complete service 
personnel records through official 
channels.

4.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), at 
7798 Cissna Road, Springfield, Virginia 
22150, for verification.  Any additional 
development recommended by that office 
should be accomplished by the RO.  

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

6.  If, and only if, confirmed stressors 
are found to exist, the veteran should be 
afforded a VA psychiatric examination in 
order to determine whether he has PTSD 
and, if so, whether it is related to a 
verified inservice stressor.  The 
examiner should be clearly advised of the 
details of any verified inservice 
stressor(s).  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination. 

7.  Thereafter the RO should review the 
claims file and determine if service 
connection for PTSD is warranted.  If the 
benefit sought remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case (SSOC).  After the 
veteran is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



